DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The status of the claims as of the response filed 09/23/2020 is as follows: 
Claims 2-3 and 7-8 are cancelled. Claims 1, 4-5, and 10-16 are currently amended. Claims 6 and 9 are as previously presented. 
Applicant’s Remarks filed 09/23/2020 have been considered.
Claims 1, 4-6, and 9-16 with Examiner’s amendments are allowed as indicated below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview (see attached emails) with Applicant’s representative Michael Stein on 5 February 2021.
The application has been amended as follows: 
1. (CURRENTLY AMENDED) An apparatus for electronically producing at least a part of a medical report, the apparatus comprising: 
a memory for storing: 
a question tree (Q), the question tree (Q) comprising a plurality of question nodes, at least some of the question nodes representing a question, wherein at least one of the questions is related to and depends upon an answer of another of the questions, and 
a report node tree (RN) comprising a plurality of report nodes, wherein at least one of the report nodes comprises and/or represents a text template; and 
a personal computer or server implemented to: 

store the input in the selected question node and/or associated therewith, 
identify at least one affected report node associated with the selected question node, 
change a visibility property of at least one of the at least one affected report nodes, the visibility property being whether the report node is hidden or fully displayed, and 
insert and/or store the received input in either the at least one affected report node and/or the selected question node; 
wherein the memory stores a plurality of relationships, the relationships including: 
a relationship between at least one question node and at least one report node; 
relationships between report nodes; and 
relationships between question nodes; 2Application No. 15/549,568Docket No.: 0520.1007 
wherein the personal computer or server is adapted to receive a first set of inputs related to answers of question nodes of a branch of the question tree (Q), a branch of the question tree (Q) comprising a plurality of question nodes that may be concatenated and each related to at least one question node of the branch, and 
wherein the personal computer or server is further adapted to change a/the visibility property of affected report nodes associated with the question nodes of the branch based on the first set of inputs and, in response to a change of one of the inputs of the first set of inputs, the personal computer or server is adapted to change the visibility property or active property of at least one report node corresponding directly to the changed input, in addition to any report nodes depending from the at least one report node corresponding directly to the changed input; 
wherein the memory stores the received inputs, wherein, when a/the changed input is changed back to that given in a/the first set of inputs, the personal computer or server is adapted to change a/the visibility property of at least one report node corresponding to the changed input, in addition to report nodes depending from the at least one report node and which have a corresponding stored input; and 
wherein the personal computer or server is adapted to display at least parts of the text template 

2. (CANCELLED)  

3. (CANCELLED)  

4. (CURRENTLY AMENDED) The apparatus of claim 1, wherein at least one report node[[,]] and/or at least one text template of at least one report node, comprises and/or is associated with at least one function, an output of the function depending upon the input of at least one question node, 
wherein, upon receiving an input related to an answer of a question of the question nodes, the personal computer or server is adapted to at least partially solve the at least one function based on the input of the respective question node.  

5. (CURRENTLY AMENDED) The apparatus of claim 1, wherein at least one report node is adapted to receive free text, the personal computer or server adapted to receive the free text as an input and, based on the input, update the at least one report node[[,]] by updating the text template of the at least one report node.  

6. (PREVIOUSLY PRESENTED) The apparatus of claim 1, wherein each report node tree (RN) comprises at least one logic report node, the logic report node comprising at least one child report node with an associated text template.  

7. (CANCELLED)  

8. (CANCELLED)  

9. (PREVIOUSLY PRESENTED) The apparatus of claim 1, wherein an input to at least one question 

10. (PREVIOUSLY PRESENTED) The apparatus of claim 1, wherein the personal computer or server is implemented: 
to generate the question tree (Q) including question nodes based on the plurality of questions, a plurality of answers related to the plurality of questions, question relation identifiers (QrellD) relating some of the plurality of question nodes to at least a second question node, and input type identifiers (InID) indicating a possible input type for each question node; and
to generate the report node tree (RN) 4Application No. 15/549,568Docket No.: 0520.1007 including the plurality of report nodes based on question-report node relation identifiers (Q-RNrelID), which relate one or more of the plurality of report nodes to one or more of the plurality of question nodes.  

11. (CURRENTLY AMENDED) The apparatus of claim 10, wherein the personal computer or server is implemented: 
to generate at least one question node by assigning at least one selectable answer or character entry element to each of the plurality of questions based on input type identifiers (InID) indicating the possible input type for each question node; 
to assign at least one second question node to the at least one selectable answer or character entry element of a selected question node based on the question relation identifiers (QrellD); and 
to output the question tree (Q) based on the at least one question node and the at least one second question node.  

12. (PREVIOUSLY PRESENTED) The apparatus of claim 10, wherein the personal computer or server is implemented:
to generate the plurality of report nodes, wherein at least one report node is related to another 
to update at least one report node containing a text template based on a corresponding received input, wherein the input is stored either directly or indirectly in the report node; and 
to output the report node tree (RN) based on the plurality of report nodes, and the updated at least one report node containing the text template.  

13. (PREVIOUSLY PRESENTED) The apparatus of claim 1, wherein the personal computer or server generates an interface to display the question tree (Q) and to receive the report node tree (RN), wherein a/the visibility property of each report node of the report node tree (RN) is initially set to hide the report nodes from view, and adapted to receive the inputs from a user.  

14. (PREVIOUSLY PRESENTED) The apparatus of claim 1, wherein the memory comprises a first database to store a plurality of question nodes and a second database to store a plurality of report nodes, 
wherein the question tree (Q) and report node tree (RN) are formed based on a template identifier, the template identifier indicating a first set of question nodes and a corresponding first set of report nodes.  

15. (CURRENTLY AMENDED) A method for electronically producing at least a part of a medical report, the method comprising: 
providing a report node tree (RN) comprising a plurality of report nodes, wherein at least one of the report nodes comprises and/or represents a text template; 
providing a question tree (Q), the question tree (Q) comprising a plurality of question nodes, at least some of the question nodes representing a question, wherein at least one of the questions is related to and depends upon an answer of another of the questions; 
a personal computer or server receiving inputs, wherein the inputs relate to answers of the questions, and wherein at least one of the inputs relates to the question of a selected question node of the plurality of question nodes, 
 the personal computer or server storing the input in the selected question node and/or 
the personal computer or server identifying at least one affected report node associated with the selected question node, 
the personal computer or server changing a visibility property of at least one of the at least one affected report nodes, the visibility property being whether the report node is hidden or fully displayed, and 
the personal computer or server inserting and/or storing the received input in6Application No. 15/549,568Docket No.: 0520.1007 either the at least one affected report node and/or the selected question node; 
storing in a memory a plurality of relationships, the relationships including: 
a relationship between at least one question node and at least one report node; 
relationships between report nodes; and 
relationships between question nodes; 
the personal computer or server receiving a first set of inputs related to answers of question nodes of a branch of the question tree (Q), a branch of the question tree (Q) comprising a plurality of question nodes that may be concatenated and each related to at least one question node of the branch; 
wherein the personal computer or server changes a visibility property of affected report nodes associated with the question nodes of the branch based on the first set of inputs and, in response to a change of one of the inputs of the first set of inputs, the personal computer or server changes 
storing in the memory the received inputs, wherein, when a/the changed input is changed back to that given in a/the first set of inputs, the engine changes a/the visibility property of at least one report node corresponding to the changed input, in addition to report nodes depending from the at least one report node and which have a corresponding stored input; and 
wherein the personal computer or server displays at least parts of the text template of at least one report node based on the visibility property of at least one report node, the displayed text template forming at least a part of the medical report.  
non-transitory computer readable device comprising instructions that, when executed by a personal computer or server, perform a method for electronically producing at least a part of a medical report, the method comprising: 
providing a report node tree (RN) comprising a plurality of report nodes, wherein at least one of the report nodes comprises and/or represents a text template;
providing a question tree (Q), the question tree (Q) comprising a plurality of question7Application No. 15/549,568Docket No.: 0520.1007 nodes, at least some of the question nodes representing a question, wherein at least one of the questions is related to and depends upon an answer of another of the questions; 
[[a]]the personal computer or server receiving inputs, wherein the inputs relate to answers of the questions, and wherein at least one of the inputs relates to the question of a selected question node of the plurality of question nodes, 
the  personal computer or server storing the input in the selected question node and/or associated therewith, 
the personal computer or server identifying at least one affected report node associated with the selected question node, 
the personal computer or server changing a visibility property of at least one of the at least one affected report nodes, the visibility property being whether the report node is hidden or fully displayed, and 
the personal computer or server inserting and/or storing the received input in either the at least one affected report node and/or the selected question node; 
storing in a memory a plurality of relationships, the relationships including: 
a relationship between at least one question node and at least one report node; 
relationships between report nodes; and 
relationships between question nodes; 
the personal computer or server receiving a first set of inputs related to answers of question nodes of a branch of the question tree (Q), a branch of the question tree (Q) comprising a plurality of question nodes that may be concatenated and each related to at least one question node of the branch; 

storing in the memory the received inputs, wherein, when a/the changed input is changed back to that given in a/the first set of inputs, the engine changes a/the visibility property of at least one report node corresponding to the changed input, in addition to report nodes8Application No. 15/549,568Docket No.: 0520.1007 depending from the at least one report node and which have a corresponding stored input; and
wherein the personal computer or server displays at least parts of the text template of at least one report node based on the visibility property of at least one report node, the displayed text template forming at least a part of the medical report.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The minor informalities and indefinite language previously identified have been remedied by the present amendments.
The language invoking 35 USC 112(f) is removed from the present amendments, and thus the corresponding 35 USC 112(a) and (b) rejections are overcome. 
Claim 16 has been rewritten in independent form to overcome the 35 USC 112(d) rejection.
Claim 16 has been rewritten to recite a non-transitory computer-readable device to overcome the 35 USC 101 “software per se” rejection. 
Regarding eligibility under 35 USC 101, the present amendments integrate any recited abstract idea into a practical application because they recite changing a visibility property that specifically denotes a tree-based node being hidden or fully displayed based on inputs related to answers of questions, including storing answer-related input in a node and hiding or displaying the node as appropriate based on changed answer-related inputs to other nodes. As discussed in the Advisory Action mailed 
Regarding 35 USC 102 and/or 103, the prior art of record fails to expressly teach or suggest, either alone or in combination, each and every feature of the independent claims. In particular, the prior art fails to teach the combination of two distinct tree structures with stored relationships a) between at least one question node and at least one report node, b) between report nodes, and c) between question nodes; storage of user inputs related to answers of questions in a question node; identifying report nodes affected by user inputs related to answers of questions; changing a visibility property of affected report nodes, the visibility property being whether the report node is hidden or fully displayed; the method of restoring previously provided answers by the user including changing visibility properties of affected report nodes when answer-related inputs are changed or changed back to an initial input; and displaying text templates of the report nodes based on their current visibility property to form at least part of a medical report. 
The closest related art of record includes:
- Agrawal et al. (US 20060020886 A1), disclosing systems and methods for building customized medical reports via displayed question trees corresponding to macro-embedded text templates;
- Liu et al. (US 20040168119 A1), disclosing systems and methods for dynamically creating a structured medical report via a displayed decision tree with various hidden/visible nodes in conjunction with designed templates;
- Larsen et al. (US 20140344679 A1), disclosing systems and methods for creating a medical interview report document by mapping inputs related to answers of questions to templates of a document creation system.
Upon completion of an updated prior art search, Examiner further submits that the following references are relevant to the field of Applicant’s invention, though they do not explicitly disclose every feature of the claims as amended above:

- Larcheveque et al. (US 7496837 B1), disclosing systems including two linked hierarchical data structures for inputting and storing data in a structured format;
- Mailhot (US 20130246095 A1), disclosing systems and methods for dynamically building a medical report in accordance with data items selected from a displayed hierarchical list structure;
- Roberge et al. (US 20020111932 A1), disclosing systems and methods for navigating the display of medical report question trees linked to underlying data structures for forming a medical report from user selections.
Accordingly, the prior art, either alone or in combination, does not disclose or render obvious all the features of the independent claims as amended above and they are found to be allowable, as are the claims depending therefrom. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/K.A.H./Examiner, Art Unit 3626        

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687